DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 01-25-2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01-25-2021.

Claim Interpretation
Claim 1 recites “an intensive mixer” in line 9.  This is being interpreted in light of the definition given in ¶ [0012] of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an Eirich intensive mixer”.  “Eirich” is a trade name and does not clearly define the claimed intensive mixer.  See MPEP 2173.05(u).  For purposes of examination, the claim will be interpreted to read --an intensive mixer--.  It is noted, however, that if the claim is amended to remove “Eirich”, it will be subject to a rejection under 35 USC 112(d) for failing to further limit claim 1, since claim 1 already recites utilizing an intensive mixer for the claimed step.
Claim 12 recites “a mixing time of from 5 minutes.”  The claimed range is unclear.  Does this mean at least 5 minutes?  Up to 5 minutes? Exactly 5 minutes?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta ‘108 (US 2009/0146108 A1) in view of Tschiersch ‘885 (US 2013/0029885 A1) and Kimura ‘255 (US 5,614,255).
Regarding claims 1 and 6, Datta ‘108 teaches:
preparing an aqueous suspension of starting substances containing glass powder and water glass (¶ [0018], [0046], [0074], [0078], [0080], [0082], [0083], [0100], [0102] - wherein sodium silicate reads on water glass)
producing firing material particles having diameters lying between 5 micrometers and 300 micrometers from the aqueous suspension of starting substances (¶ [0050])
introducing the firing material particles into a firing chamber of a kiln, the firing material particles expanding to form hollow microspheres in the firing chamber at a firing temperature which exceeds a softening temperature of the glass powder (¶ [0018], [0040], [0041], [0106], [0108]).
Datta ‘108 is silent regarding mixing the firing material particles with a powdered release agent made of aluminum hydroxide in an intensive mixer.  In analogous art of producing expanded glass particles, Tschiersch ‘885 suggests mixing firing material particles, including glass powder and water glass (¶ [0015]), with a powdered release agent for the benefit of ensuring the firing material particles stay loose in further processing steps (¶ [0016], [0025], [0044]).  While Tschiersch ‘885 does not specify a kind of mixer in this step, it suggests utilizing an intensive mixer in another step of the process as a useful type of mixer for mixing constituent materials in a process for forming expanded glass particles (¶ [0043]).  Tschiersch ‘885 is silent regarding the powdered release agent being aluminum hydroxide.  In analogous art of producing hollow glass microspheres, Kimura ‘255 suggests that aluminum hydroxide can function as a release agent in the production of hollow microspheres made of glass to prevent particle agglomeration (Abstract; column 2, line 67-column 3, line 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Datta ‘108 by mixing the firing material particles with a powdered release agent in an intensive mixer for the benefit of ensuring the firing material particles stay loose in further processing steps, as suggested by Tsciersch ‘885, and utilizing aluminum 
Regarding claim 2 and 10, Datta ‘108 further suggests the glass powder which is used for production of the aqueous suspension of starting substances is ground to a fineness of D97 ≤ 47 µm or D97 ≤ 35 µm (¶ [0083]), wherein the suggestion to select an average particles sizes as low as 0.01 microns suggests collective particle sizes well below 47 µm or 35 µm.
Regarding claims 3 and 11, Datta ‘108, Tschiersch ‘885, and Kimura ‘255 suggest the powdered release agent made of aluminum hydroxide as described above.  While the D90 fineness is not specified, it is noted that Datta ‘108 teaches that the firing material particles should have average particles sizes of about 10 to 1000 µm (¶ [0050]).  Tschiersch ‘885 suggests a similar range of firing material particle sizes (¶ [0028]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that in the combination of Datta ‘108, Tschiersch ‘885 and Kimura ‘255, to select a fineness of the powdered release agent that is sufficiently low to enable effective coating of the powdered release agent onto the surfaces of the firing material particles, particularly a fineness that is smaller than the particle size of the firing material particle sizes.  Thus for particles of average particle size of 10 to 1000 µm, as taught by Datta ‘108, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make fineness of the powdered release agent of the aluminum hydroxide to be D90 ≤ 35 µm  or D90 ≤ 5 µm.
Regarding claims 4 and 12, Datta ‘108, Tschiersch ‘885, and Kimura ‘255 suggest intensively mixing a batch of the firing material particles and the powdered release agent as described above.  While a specific time of mixing is not described, the firing material particles and powdered release agent would be mixed for some amount of time, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amount of time great enough to ensure sufficient mixing and coating of the firing 
Regarding claims 5 and 13, Datta ‘108, Tsciersch ‘885, and Kimura ‘255 suggest the batch of firing material particles and powdered release agent as described above.  Tsciersch ‘885 further suggests a release agent proportion of from 5 mass% to 25 mass%, or of 17 mass%, in a batch (¶ [0016], [0044]).
Regarding claim 7, Datta ‘108 is silent regarding carrying out the expanding in a rotary kiln, although Datta ‘108 suggests that a wide variety of kilns may be utilized (¶ [0106]).  Tsciersch ‘885 suggests carrying out expanding of glass particles in a rotary kiln (¶ [0031], [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Datta ‘108 by carrying out the expanding in a rotary kiln, as suggested by Tsciersch ‘885, as a known type of kiln for carrying out expanding of glass particles.
Regarding claim 9, Datta ‘108 further teaches the diameters lie between 5 micrometers and 100 micrometers (¶ [0050]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Datta ‘108 (US 2009/0146108 A1), Tschiersch ‘885 (US 2013/0029885 A1), and Kimura ‘255 (US 5,614,255) in view of Veatch ‘064 (US 3,230,064).
Regarding claim 8, Datta ‘108 is silent regarding carrying out the expanding in a shaft kiln, although Datta ‘108 suggests that a wide variety of kilns may be utilized (¶ [0106]).  In analogous art of producing hollow glass spheres, Veatch ‘064 suggests carrying out expanding of hollow glass spheres in a shaft kiln for the benefit of effectively controlling bulk density and particle size of the spheres (column 2, lines 1-27; column 7, lines 41-50; Figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Datta ’108 by carrying out the expanding in a shaft kiln for the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/181408 in view of Datta ‘108 (US 2009/0146108 A1). Claims 1 and 8 of the ‘408 application recite all of the limitations of instant claims 1 and 9 except for the diameters of the firing material particles lying between 5 micrometers and 300 micrometers, or between 5 micrometers and 100 micrometers.  In analogous art of producing hollow microspheres made of glass, Datta ‘108 teaches producing firing material particles from an aqueous suspension of staring substances containing glass powder and water glass, which are expanded to form hollow microspheres in a firing chamber of a kiln, wherein the firing material particles have diameters lying between 5 micrometers and 300 micrometers, or between 5 micrometers and 100 micrometers (¶ [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 8 of the ‘408 application to make the firing material particles have diameters lying between 5 micrometers and 300 micrometers, or between 5 micrometers and 100 micrometers, as suggested by Datta ‘108, as known diameters for firing material particles useful for forming expanded hollow microspheres made of glass.
This is a provisional nonstatutory double patenting rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741